DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendments filed on 19 October 2022, wherein: 
Claims 1, 4, 9, and 12 are amended.
Claim 5-8, 13-20 are previously presented.
Claims 2, 3, 10, and 11 are canceled.
Claims 1, 4-9, and 12-20 are pending.

Claim Objections
Claims 1, 4-9, and 12-20 are objected to because of the following informalities:  
Claims 1 and 9 have been amended to include two alternative limitations (i) and (ii).  See lines 10-12 of claim 1 and lines 11-14 in claim 9.  However, as written, they are separated with a semi-colon.  This causes a decrease in clarity as the inclusion of the semi-colon is grammatically incorrect since there are only two alternatives.
Also in claim 9, the term “determining” has been amended to the misspelled term “determinee”.  See line 15 of the claim.
Dependent claims 4-9 and 12-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 4, 12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 12, and 20, it is unclear how the evaluation area for a specific target is defined as “one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target” in independent claims 1 and 9 and “with a boundary that is the smaller of a fixed radius from the center of the specific target and the mid-point from the specific target to the nearest other target in the plurality of targets” in dependent claims 4, 20, and 12, respectively. The independent claims clearly state that the “evaluation area” comprises the criteria of (i) or (ii), while these dependent claims appear to redefine the “evaluation area” in stating that “defining a respective evaluation area for each target comprises” followed by an entirely new criteria not referred to in the respective independent claim.  In other words, it is unclear what an evaluation area is defined as since the independent claims provides two variants in the alternative, but these dependent claims ignore those variants and identify that the evaluation area has a different definition altogether.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.   

Regarding claim 18, it is unclear how the evaluation area for a specific target is defined as “one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target” in independent claim 1 and “as the area that includes all spatial points whose distance to the specific target is equal to or less than the distance to any other target in the plurality of targets” in dependent claim 18.  In particular, the independent claim clearly states that the “evaluation area” comprises the criteria of (i) or (ii), while this dependent claim appears to redefine the “evaluation area” in stating that “defining a respective evaluation area for each target further comprises” followed by criteria (i) referred to in the independent claim.  In other words, it is unclear what an evaluation area is defined as since the independent claim provides two variants in the alternative, but this dependent claim adds variant (i) to the two variants recited in the independent claim such that the dependent claim defines the evaluation area as 1) variant (i) and variant (i) or 2) variant (ii) and variant (i).  However, in at least (2), one of ordinary skill would not understand how the evaluation area could be defined as both variant (ii) and (i) at the same time.  The disclosure does not aid understanding as it only provides the variants in the alternative.  See, for example, at least lines 11-31 of pg. 6.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.    

Regarding claim 19, it is unclear how the evaluation area for a specific target is defined as “one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target” in independent claim 1 and “as the area that includes all spatial points within a fixed radius of the specific target” in dependent claim 19.  In particular, the independent claim clearly states that the “evaluation area” comprises the criteria of (i) or (ii), while this dependent claim appears to redefine the “evaluation area” in stating that “defining a respective evaluation area for each target further comprises” followed by criteria (ii) referred to in the independent claim.  In other words, it is unclear what an evaluation area is defined as since the independent claim provides two variants in the alternative, but this dependent claim adds variant (ii) to the two variants recited in the independent claim such that the dependent claim defines the evaluation area as 1) variant (i) and variant (ii) or 2) variant (ii) and variant (ii).  However, in at least (1), one of ordinary skill would not understand how the evaluation area could be defined as both variant (i) and (ii) at the same time.  The disclosure does not aid understanding as it only provides the variants in the alternative.  See, for example, at least lines 11-31 of pg. 6.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.  Thus, it is unclear how both conditions would exist in the same embodiment as the originally filed disclosure identifies limitation (i) and limitation (ii) as separate embodiments with their own separate “advantages”.  See, for example, at least lines 11-31 of pg. 6.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 4, 12, and 20, the originally filed disclosure fails to provide sufficient written description for the evaluation area for a specific target to be defined as “one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target” in independent claims 1 and 9 and “with a boundary that is the smaller of a fixed radius from the center of the specific target and the mid-point from the specific target to the nearest other target in the plurality of targets” in dependent claims 4, 20, and 12, respectively.  The originally filed disclosure identifies limitation (i), limitation (ii), and the limitation in claims 4, 12, and 20 as separate embodiments with their own separate “advantages”.  See, for example, at least lines 11-31 of pg. 6.  Thus, the originally filed disclosure fails to provide sufficient written description for the evaluation area for a specific target to be a specific target may be limitation (i) and the limitation of claims 4, 12, and 20 or limitation (ii) and the limitation of claims 4, 12, and 20.   Therefore, this is new matter.

Regarding claim 18, the originally filed disclosure fails to provide sufficient written description for the evaluation area for a specific target to be defined as “one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target” in independent claim 1 and “as the area that includes all spatial points whose distance to the specific target is equal to or less than the distance to any other target in the plurality of targets” in dependent claim 18.  In particular, independent claim identifies that the evaluation area for a specific target may be defined as limitation (ii). However, in this embodiment, dependent claim 18 would combine limitation (i) with limitation (ii) so that both conditions exist in the same embodiment.  Thus, the originally filed disclosure fails to provide sufficient written description for both conditions would exist in the same embodiment as the originally filed disclosure identifies limitation (i) and limitation (ii) as separate embodiments with their own separate “advantages”.  See, for example, at least lines 11-31 of pg. 6.  Therefore, this is new matter.

Regarding claim 19, the originally filed disclosure fails to provide sufficient written description for the evaluation area for a specific target to be defined as “one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target” in independent claim 1 and “as the area that includes all spatial points within a fixed radius of the specific target” in dependent claim 19.  In particular, independent claim identifies that the evaluation area for a specific target may be defined as limitation (i).  However, in this embodiment, dependent claim 19 would combine limitation (ii) with limitation (i) so that both conditions exist in the same embodiment.  Thus, the originally filed disclosure fails to provide sufficient written description for both conditions would exist in the same embodiment as the originally filed disclosure identifies limitation (i) and limitation (ii) as separate embodiments with their own separate “advantages”.  See, for example, at least lines 11-31 of pg. 6.  Therefore, this is new matter.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 4-9, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 1, 4-9, and 12-20 are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).
However, the claims recite evaluating a user-specified path in a neuropsychological Trail Making Test, in which the user is to select a plurality of targets in a predetermined sequence, comprising: providing an implementation of the neuropsychological Trail Making Test, comprising the plurality of targets in the predetermined sequence, including a first target in the plurality of targets; receiving information on the user-specified path; defining a respective evaluation area for each target of the plurality of targets, comprising an evaluation area for a specific target in the plurality of targets as one of: (i) an area that includes all spatial points whose distance to the specific target is equal to or less than a distance to any other target in the plurality of targets; or (ii) an area that includes all spatial points within a fixed radius of the specific target; determining that the user has successfully selected a first target in the plurality of targets by: determining from the user-specified path an entry point for the user-specified path into the evaluation area for the first target and an exit point for the user-specified path out of the evaluation area for the first target; determining a first measure of similarity corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a first model path that is a straight line from the determined entry point to the determined exit point; determining a second measure of similarity corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a second model path, the second model path being formed from a first straight-line section from the determined entry point to the first target and a second straight-line section from the first target to the determined exit point; and comparing the determined first and second measures of similarity to determine whether the user has successfully selected the first target; changing the appearance of the first target when the user was determined to have successfully selected the first target; and wherein the user-specified path does not cross or directly touch the first target in the plurality of targets.  The claims further recite wherein the step of defining a respective evaluation area for each target comprises defining the evaluation area for a specific target in the plurality of targets with a boundary that is the smaller of the fixed radius from the center of the specific target and the mid-point from the specific target to the nearest other target in the plurality of targets; or wherein the steps of determining a measure of similarity comprise one of: (i) determining the sum of the squared distances between samples of the part of the user-specified path in the evaluation area for the first target and the first model path and determining the sum of the squared distances between samples of the part of the user-specified path in the evaluation area for the first target and the second model path; (ii) determining the sum of the distances between samples of the part of the user-specified path in the evaluation area for the first target and the first model path and determining the sum of the distances between sample of the part of the user-specified path in the evaluation area for the first target and the second model path; (iii) determining the size of the area bounded by the part of the user-specified path in the evaluation area for the first target and the first model path, and determining the size of the area bounded by the part of the user-specified path in the evaluation area for the first target and the second model path; and (iv) determining the difference in the length of the part of the user-specified path in the evaluation area for the first target and the length of the first model path, and determining the difference in the length of the part of the user-specified path in the evaluation area for the first target and the length of the second model path; or wherein the step of comparing the determined first and second measures of similarity comprises determining whether the part of the user-specified path in the evaluation area for the first target more closely matches the first model path or the second model path; wherein the step of comparing the determined first and second measures of similarity comprises determining that the first target has been successfully selected if the part of the user-specified path in the evaluation area for the first target more closely matches the second model path than the first model path; or wherein the step of defining a respective evaluation area for each target comprises defining an evaluation area for a specific target in the plurality of targets as the area that includes all spatial points whose distance to the specific target is equal to or less than the distance to any other target in the plurality of targets; or wherein the step of defining a respective evaluation area for each target comprises defining an evaluation area for a specific target in the plurality of targets as the area that includes all spatial points within a fixed radius of the specific target.  This process amounts to the abstract idea groupings of a certain method of organizing human activity because the process merely amounts to collecting and comparing information, while changing the appearance of the first target based on whether the use was determined to have successfully selected the first target is merely outputting the results of the collection and comparison.  The receiving step equates to collecting information, while the defining, determining, and comparing steps equate to comparing the collected information. Thus, this is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  See MPEP 2106.04(a)(2(II)(C). The defining, determining, and comparing steps also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  See MPEP 2106.04(a)(2(III)(C).  Thus, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an electronic device (claim 1), a display screen (claims 1 and 9), identifying that the implementation of the neuropsychological Trail Making Test (TMT) is electronic (claims 1 and 9), a computer program product comprising a non-transitory computer readable medium having computer readable code (claim 8), a processing unit (claims 8 and 9), and an apparatus (claim 9) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., receiving data and processing the received data).  This is evidenced by at least Fig. 1-3 and 9, which illustrate the components as either non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least line 30 of pg. 4 - line 26 of pg. 5, line 6 of pg. 8, line 13 of pg. 9 - line 32 of pg. 11, line 22 of pg. 12 - line 9 of pg. 13, lines 13-21 of pg. 21.  For instance, the apparatus “may assess a scanned or digitized image of a paper-based test that is being or has been completed by a user” (lines 27-28 of pg. 10 in the specification) or “provide an electronic implementation of the test, game or activity… and the user uses a user interface” which “can include any suitable type of device or component that allows a user to specify the line or path, such as a computer mouse, a touchpad, or a touchscreen” (lines 6-12 of pg. 11 in the specification).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed receiving, defining, determining, and comparing are merely performing the steps of processing data while changing the appearance of the first target is merely outputting the results of the processing, but are not tied to improving any functionality of the computer system.  Further regarding changing the appearance of a target, changing the appearance of a target when the user is determined to have successfully selected the first target is not a computer-centric and display-centric problem of implementing an electronic version of the test. It is a common feature ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display.  Additionally, it is merely a computerized version of the traditional feedback given to the user by the assessor who also identifies hits or misses during implementation of the TMT.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the specification recites that a Trail Making Test may assess various aspects of cognitive functioning (lines 6-7 of pg. 1 in the specification), it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  For instance, the apparatus “may assess a scanned or digitized image of a paper-based test that is being or has been completed by a user” (lines 27-28 of pg. 10 in the specification) or “provide an electronic implementation of the test, game or activity… and the user uses a user interface” which “can include any suitable type of device or component that allows a user to specify the line or path, such as a computer mouse, a touchpad, or a touchscreen” (lines 6-12 of pg. 11 in the specification).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Furthermore, the step of changing the appearance of the first target based on whether the user was determined to have successfully selected the first target, while part of the abstract idea as identified in Step 2A, Prong 1, above, is also merely a conventional means of outputting the successful selection of a target.  One need only look at entire industries of games or tasks wherein selecting a target object is performed by the player either manually or in a computerized means.  Additionally, in the traditional pen and paper implantation of the TMT, an assessor could very easily mark each hit target altering the target's physical appearance instead of verbally stating "hit".  Regardless, this changing the appearance of the target is unnecessary and does not further provide a benefit over the pen and paper version because, in the traditional pen and paper version, successful selection of the target is assumed as generally only unsuccessful selections of the target are identified during implementation.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

35 USC § 102 and 103
The closest prior art found is Hagler1.  However, while Hagler’s accuracy determinations are based on Fitts’ Law which the claimed similarity determinations are similar to, Hagler does not explicitly teach nor make obvious the limitations “determining a first measure of similarity, corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a first model path that is a straight line from the determined entry point to the determined exit point; determining a second measure of similarity, corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a second model path formed from a first straight-line section from the determined entry point to the first target and a second straight-line section from the first target to the determined exit point” in independent claims 1 and 9.

Response to Arguments
Applicant’s arguments, filed 19 October 2022, with respect to the claim objections have been fully considered.  The amendments obviate these objections.  Therefore, these claim objections have been withdrawn.  However, the amendments necessitate new objections.

Applicant's remaining arguments filed 19 October 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, judicial exception, Applicant asserts that the amended claims are directed to the computer-centric and display-centric problem of implementing an electronic version of the neuropsychological Trail Making Test (TMT).  Here, Applicant asserts that there are long-standing issues in the implementation of the neuropsychological TMT (pointing to para. 1-6 of the specification) that this electronic version of the test solves, especially when compared to the traditional paper-based version.  Applicant examples the first target of the plurality of targets physical[ly] cannot change shape while a user is taking the test regardless of whether the user hits or misses that first target.  Thus, the user cannot receive any feedback from the test during the test about whether the user hits or misses the first target (or other targets in the plurality of targets).
Examiner respectfully disagrees.  Applicant's asserted "long-standing issues in the implementation of the neuropsychological TMT” are merely conclusory statements made without evidentiary support, and are not persuasive.  Furthermore, a target changing shape while a user is taking the test is not a computer-centric and display-centric problem of implementing an electronic version of the test. In fact, it is a common feature ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display. As such, it is merely a computerized version of the traditional feedback given to the user by the assessor who also identifies hits or misses during implementation of the TMT, thus providing feedback to the user during the test contrary to Applicant’s assertions.  
Applicant also asserts that the independent claims have been amended to overcome the rejection.
Examiner respectfully disagrees.  The amendments to the independent claims are merely including limitations from prior dependent claims into the independent claims.  These limitations were already identified as insufficient in the rejection under 35 USC 101 of prior Office Actions.  The instant rejection has been further updated to address these amendments.
Under Step 2A, Prong 2, Applicant asserts that the claims incorporate the abstract idea into a practical application by improving analysis and diagnosis of a user taking the test.
Examiner respectfully disagrees.  Applicant's assertion of an improvement in analysis and diagnosis is merely a conclusory statement made without evidentiary support. In contrast, one of ordinary skill in the art would understand that at least the pen and paper versions have repeatedly been validated as the TMT is one of the most common tests used in neuropsychology.
Applicant then asserts that the claims also comprise a practical application because the claimed invention applies and uses the abstract idea in a particular technological environment.  Here, Applicant asserts that the claims recite a combination of elements encompassing a very specific method and system that electronically implements the TMT and electronically provides visible feedback to the user that cannot be performed by the human mind alone.
Examiner respectfully disagrees.  The claims do no recite a combination of elements encompassing a specific method and system. It merely provides elements for the automation of a judicial exception, which is not a practical application as identified in the rejection. Also as identified in the rejection, changing the appearance of the targets is wholly part of the abstract idea grouping of a certain method of organizing human activity as it is merely outputting the results of the collection and analysis. Further, an assessor could very easily mark each hit target altering the target's physical appearance instead of verbally stating "hit".  Regardless, this changing the appearance of the target is unnecessary and does not further provide a benefit over the pen and paper version because, in the traditional pen and paper version, successful selection of the target is assumed as generally only unsuccessful selections of the target are identified during implementation. However, this is tangential to the analysis of the claims which identified in the rejection that the claims merely recite collecting information, analyzing of the information, and outputting of the results of the collection and analysis.
Under Step 2B, Applicant briefly discusses the court decisions in DDR and Amdocs, then asserts that the claims are similar to those found patent-eligible in DDR and Enfish because the claims address and solve the long-standing computer-centric and display-centric problem of feedback during a neuropsychological Trail Making Test.
Examiner respectfully disagrees.  Applicant's assertion of similarity of the instant claims to DDR and Enfish is merely a conclusory statement made without evidentiary support, and is not persuasive. In particular, Applicant's arguments are silent regarding any feature of Enfish as well as silent any relation of the instant claims to those in DDR.  Furthermore, as identified above, Applicant's asserted "long-standing computer-centric and display-centric problem of feedback during a neuropsychological Trail Making Test” is merely a conclusory statement made without evidentiary support, and is not persuasive.  Again, a target changing shape while a user is taking the test is not a computer-centric and display-centric problem of implementing an electronic version of the test. It is a common feature ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display. Additionally, it is merely a computerized version of the traditional feedback given to the user by the assessor who also provides feedback by identifying hits or misses during implementation of the TMT.  
Applicant then, incorporating the Office Action mailed 19 July 2022, asserts that the inventors are persons skilled in the art of neuropsychological TMT that clearly set forth numerous problems with the paper-based implementation of the neuropsychological TMT at para. 2-6 of the specification and that the Office offers no evidence to rebut the inventor’s knowledge of the art while asserting that the inventor[s’] knowledge of the art is not persuasive.
Examiner respectfully disagrees.  Applicant provides no evidence that the inventors are “persons skilled in the art of neuropsychological TMT”.  Furthermore, one skilled in the art would not identify neuropsychological TMT as an art.  It is merely a singular test out of many.  Thus, Applicant’s assertion is merely a conclusory statement made without evidentiary support, and is not persuasive.  Similarly, there has been no express statement of a person’s knowledge of the art as unpersuasive.  In contrast, as excerpted by Applicant, the Office Action mailed 19 July 2022 clearly identifies that the assertions of “long-standing issues in the implementation of the neuropsychological TMT” are conclusory statements made without evidentiary support, and thus these assertions are not persuasive.
Applicant follows with asserting that the common feature of “a target changing shape while a user is taking the test” being ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display has “absolutely nothing to do with whether this is a practical application of an abstract idea”.  Here, Applicant likens this feature to the treatment step of administering iloperidone in Vanda, asserting that this treatment step of Vanda was performed for many years before the patent-eligible claims in Vanda were written.
Examiner respectfully disagrees.  As a preliminary note, determining whether an element is an additional element that integrates the judicial exception into a practical application is an assessment under Step 2A, Prong 2, not Step 2B which is for assessing whether any additional element provides significantly more than the judicial exception.  Regardless, assuming arguendo that the treatment step of Vanda was indeed performed for many  years before the patent-eligible claims in Vanda were written, there is no similarity between this treatment step in Vanda and the identified ubiquitous common feature.  In contrast to Vanda, the common feature being ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display has absolutely everything to do whether this a practical application of an abstract idea because it identifies that it is merely a conventional feature of computerization and not some improvement in a computer or other technology.  In other words, it does not offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation by computers which the Courts have repeatedly identified as insufficient.
Applicant then asserts that “pen and paper versions have repeatedly been validated as the TMT is one of the most common tests used in neuropsychology” has absolutely nothing to do with whether this is a practical application of an abstract idea.
Examiner respectfully disagrees.  Test validity is crucial where the importance and accuracy of tests are paramount, such as in psychological testing.  Thus, the repeated validation of pen and paper versions rebuts assertions of their inaccuracy.
Applicant also asserts that “in the traditional pen and paper version of the TMT, successful selection of the target is assumed as generally only unsuccessful selections of the target are identified during implementation” is merely a conclusory statement.
Examiner respectfully disagrees.  Applicant’s own specification only discusses addressing unsuccessful selections of the target in a pen and paper implementation.  See, for example, at least line 21 of pg. 1 - line 7 of pg. 2.
Applicant continues by asserting that the inventors specifically invented this electronic implementation of the neuropsychological TMT to include changing the appearance of the target in order to solve the ongoing problems that they had identified and even described in the specification as originally filed.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In particular, the disclosure is silent regarding any evidentiary benefit of changing the appearance of a target, such as a statistically significant improvement in test validation.  As identified above, it is merely a conventional aspect of computerization.
Applicant also asserts that the claims recite a combination of elements encompassing a specific method and system because there is an absence of a rejection under 35 USC 102 and 103.
Examiner respectfully disagrees.  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§102, 103, and 112 inquiries for the better established inquiry under §101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a §101 inventive concept is thus distinct from demonstrating §102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.... [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP §2106.05(d).  See MPEP 2106.05.  See also SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)) which identified that the claims are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas, and not an additional element that may integrate the judicial exception into a practical application or add significantly more to the judicial exception.  Under the principles developed in interpreting §101, patent law does not protect such claims, without more, no matter how groundbreaking the advance.  
The rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715       

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hagler, S., Jimison, H. B., & Pavel, M. (2014). Assessing executive function using a computer game: Computational modeling of cognitive processes. IEEE Journal of Biomedical and Health Informatics, 18(4), 1442–1452. https://doi.org/10.1109/jbhi.2014.2299793